PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ries, Gary
Application No. 16/277,240
Filed: 15 Feb 2019
For: Barbecue Lid Holder

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c), filed September 10, 2021, to accept an unintentionally delayed claim under 35 USC 119(e) for the benefit of priority to the prior-filed provisional application.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 USC 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Rule 37 CFR 1.312 prohibits amendments after the payment of an issue fee. Therefore, any petition that includes an amendment filed after the issue fee has been paid is subject to dismissal unless a petition to withdraw from issue pursuant to 37 CFR 1.313 is filed (Note that a petition to withdraw from issue would need to include an RCE for a utility or plant application or an express abandonment in favor of a continuing application such as a CPA for a design application).  

As the issue fee was paid March 19, 2021, any request for reconsideration of the decision under 37 CFR 1.78(e) must also be accompanied by a petition to withdraw from issue in compliance with 37 CFR 1.313 and a request for continued examination (including submission, i.e., renewed petition, and fee) in compliance with 37 CFR 1.114.

Alternatively, petitioner may wish to consider seeking reconsideration along with a request for certificate of correction (and fee) upon issuance of the patent.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)